DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn (US 2010/0127351).
Regarding claim 1, Quinn discloses a capacitor (Fig. 1A, 100), comprising: a solid conductive plate (Fig. 2A, 216) arranged above a substrate (Fig. 2A, substrate) of a wafer ([0007]), wherein the solid conductive plate serves as a bottom plate of the capacitor (Fig. 2A); 5a first electrode (Fig. 1A, 108)  disposed above the solid conductive plate (Fig. 2A) so that the solid conductive plate is located between the substrate and the first electrode (Fig. 2A), wherein the first electrode serves as a top plate of the capacitor (Fig. 2A, T); and a second electrode (Fig. 1A, 120) arranged above the solid conductive plate and beside the first electrode (Fig. 1A/2A), wherein the second electrode is electrically connected to the solid conductive 10plate (Fig. 2A, B to 216).  
Regarding claim 2, Quinn further discloses that the first electrode and the second electrode are located at the same conductive layer (Fig. 2A, T next to B).  
Regarding claim 3, Quinn further discloses that the second electrode encircles the first electrode (Fig. 1A, 116/120/114 around 108).  
15 Regarding claim 4, Quinn further discloses that an interdigitated finger structure is provided between the first electrode and the second electrode (Fig. 1B, 150/148)).  
Regarding claim 5, Quinn further discloses an upper conductive plate (Fig. 2A, 214) disposed above the first electrode and the second electrode so that the first electrode and the second electrode are located between the 20upper conductive plate and the solid conductive plate (Fig. 2A), wherein the upper conductive plate is electrically connected to the solid conductive plate (Fig. 2A, through 210).  
Regarding claim 6, Quinn further discloses that the upper conductive plate is another solid conductive plate (Fig. 2A).  
Regarding claim 9, Quinn further discloses 5a third electrode (Fig. 2A, top T 206) disposed above the first electrode (Fig. 2A, bottom T 208) and the second electrode (Fig. 2A, bottom B 204) so that the first electrode and the second electrode are located between the solid conductive plate and the third electrode (Fig. 2A), wherein the third electrode is electrically connected to the first electrode (Fig. 2A, through 212); and a fourth electrode (Fig. 2A, top B 202) disposed above the first electrode and the second electrode (Fig. 2A), and is 10arranged beside the third electrode (Fig. 2A), wherein the fourth electrode is electrically connected to the solid conductive plate (Fig. 2A, through 210).  
Regarding claim 10, Quinn further discloses that the solid conductive plate is disposed at a first conductive layer (Fig. 2A, Poly layer), the first electrode and the second electrode are disposed at a second conductive layer (Fig. 2A, M1), and the third electrode and the fourth electrode are 15disposed at a third conductive layer (Fig. 2A, M2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2010/0127351) in view of Lopata et al (US 2003/0202330).
Regarding claim 7, Quinn fails to teach the claim limitations. 
Lopata teaches a central portion of the upper 13File: 097024usf conductive plate (Fig. 29, 262) has at least one opening (Fig. 2, hole in 262).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Lopata to the invention of Quinn, in order to help with thermal management of the device (Lopata [0039]).
Regarding claim 8, Quinn, as modified by Lopata, fails to fully teach the claim limitations. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a width of the opening is less than or equal to half of a width of the upper conductive plate, in order to build the whole to size that would best result in the desired balance between thermal management and EMI containment based on the desired characteristics of the device (Lopata [0039]), since such a modification would have involved a mere change in the size of a component that would easily be modified and tested to find the best size variant for the particular application.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Additional Relevant Prior Art:
Quinn (US 2010/0127349) teaches relevant art in Fig. 1A-4.
Quinn (US 2010/0127348) teaches relevant art in Fig. 1A-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848